DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Claim Rejections - 35 USC § 112	2
Claim Rejections - 35 USC § 102	3
Conclusion	5


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


This action is responsive to applicant’s claim set received on 6/18/20.  Claims 1-15 are currently pending.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 15 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims invoke 112 (f) means plus function as mentioned above, but the original disclosure does not incorporate physical structure into the claim language and deems the claim indefinite for the term, “reception unit”.  The scope of protection is unclear since what is considered to be reception unit?  The Examiner will interpret the cited invocation of means plus function as reasonably broad as possible to one ordinary skilled in the art.  Therefore, the interpretation given for the non-structural term is considered to be any general purpose computer, processor or hardware with an algorithm or any dedicated circuitry that performs the claimed functions.  Correction is required.

Claims 10-11, 13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims call for the element, “a fourth image”, when there is no mention of a “third image” prior to the argued citation.  The scope of protection is unclear.  Therefore, the examiner will interpret the following limitation added by the applicant as having no weight and will interpret the “fourth image” as any image subsequent that of the “second image”.  Correction is required.




Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed  invention.

Claims 1-9, 12, 14-15 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Limon et al (WO 2016/181309 A1).           Regarding claim 1, Limon discloses a method implemented by computer means for determining at least one optical parameter of a lens of eyewear adapted for a person, the method comprising: an image reception step, during which at least a first image and a second image are received, the first image and the second image each comprise a front view of the face of the person with at least one part of an eye of the person being visible (see 309), and said part of the eye of the person is visible through at least part of the lens on the second image, an optical parameter determination step, during which at least one optical parameter of the lens is determined based on a comparison between said part on the first and the second image (see 309).
Regarding claims 2-5, Limon discloses the limitations within paragraphs 309; 157-160; 40-41, 309; 157-160, respectively.

Regarding claims 6-9, 12, Limon discloses the limitations within paragraphs 309; 167, 284-290, 310; 167, 284-290, 310; 167, 284-290, 310; 137 (respectively).
Regarding claim 14, the claim is interpreted as a method that implements the limitations of claim 1 (see rejection of claim 1).




Conclusion
Claims 1-15 are rejected.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov

The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/
Primary Examiner, Art Unit 2666